Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 1 of 12 Page ID #:425




  1                                                                                               O
  2
  3
  4
  5
  6
  7
  8
                            United States District Court
  9
                            Central District of California
 10
 11   GRAND BAYMAN BELIZE, LTD.,                       Case № 2:19-cv-07698 ODW (RAOx)
 12                 Plaintiff,                         ORDER GRANTING MOTION FOR
 13          v.                                        SUMMARY JUDGMENT [17]
 14   WELLS FARGO & COMPANY et al.,
 15
                    Defendants.
 16
 17                                  I.       INTRODUCTION
 18          Before the Court is Defendant Wells Fargo Bank, N.A.’s (sued as Wells Fargo
 19   & Company) motion for summary judgment on Plaintiff Grand Bayman Belize, Ltd.’s
 20   claim for wrongful payment of a wire transfer. (Mot. for Summ. J. (“Mot.”) 4, ECF
 21   No. 17.) For the following reasons, the Court GRANTS the Motion.1
 22                                  II.      BACKGROUND
 23          On or about October 1, 2018, Grand Bayman received a fraudulent email,
 24   purportedly an invoice from one of its vendors, RAD Architecture, Inc. (Notice of
 25   Removal Ex. A (“Compl.”) ¶ 5, ECF No. 1-1.) The email directed Grand Bayman to
 26   wire $226,991.45 to a Wells Fargo account ending in x3420 (“Account x3420”). (Id.)
 27
      1
 28    Having carefully reviewed the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 2 of 12 Page ID #:426




  1   On October 2, 2018, in accordance with the email, Grand Bayman issued a payment
  2   order to its bank to transfer the requested amount to Account x3420 (the “Wire
  3   Transfer”). (Id. ¶ 7; Decl. Stephen D. Rothschild ¶ 7, Ex. 5, ECF No. 26 (“Payment
  4   Order”).)
  5          On October 5, 2018, Wells Fargo received the Wire Transfer, which identified
  6   the beneficiary as Wells Fargo Account x3420, RAD Architecture, Inc., located in
  7   Miami, Florida. (Wells Fargo’s Statement of Uncontroverted Facts (“SUF”) 1–2,
  8   ECF No. 17-3;2 see also Decl. of Michelle Swirtz (“Swirtz Decl.”) Ex. 1, at WF 0019,
  9   ECF No. 17-2 (“Wire Details”); Payment Order.) Within seven seconds of receipt,
 10   Wells Fargo’s Money Transfer System (“MTS”) processed the Wire Transfer and
 11   credited beneficiary Account x3420 with $226,991.45. (SUF 4–8.) By October 17,
 12   2018, the funds had been withdrawn and Account x3420 closed. (SUF 10.) On
 13   November 1, 2018, Wells Fargo received a message from Grand Bayman’s bank
 14   requesting that the funds be returned. (SUF 11.)
 15          On May 23, 2019, Grand Bayman initiated this action to retrieve the transferred
 16   funds, apparently based on California Commercial Code section 11207(a).3                       (See
 17   Compl. ¶¶ 10, 14.) Wells Fargo now moves for summary judgment, arguing that it
 18   falls under the safe harbor of section 11207(b)(1) because it processed the transfer
 19   automatically (i.e., without human intervention), based on the account number alone,
 20
 21   2
        Grand Bayman nominally disputes SUF 2, asserting that the Wire Transfer identified RAD
 22   Architecture in Florida as the intended beneficiary. (See Grand Bayman’s Statement of Genuine
      Disputes (“SGD”) 2, ECF No. 27.) However, Grand Bayman’s “disputed fact” is not inconsistent
 23   with Wells Fargo’s SUF 2, and the evidence to which Grand Bayman points supports the truth of
      Wells Fargo’s SUF 2. Accordingly, the Court finds SUF 2 undisputed.
 24   3
        Grand Bayman does not specify in its complaint the law on which it bases its claim. (See generally
 25   Compl. (citing no law).) In the briefs, the parties assume the action falls within the ambit of the
      California Uniform Commercial Code, Division 11. (See Mot. 4; Opp’n 3–10 (asserting sections
 26   11207(a), 11209, 11302(a), and 11303(c)).) As discussed further, infra, Division 11 of the California
 27   Uniform Commercial Code governs Grand Bayman’s sole claim, which concerns an unauthorized
      wire funds transfer. See Zengen, Inc. v. Comerica Bank, 41 Cal. 4th 239, 249, 255 (2007); Chino
 28   Com. Bank, N.A. v. Peters, 190 Cal. App. 4th 1163, 1172 (2010). All code section references in this
      Order are to the California Commercial Code unless otherwise noted.



                                                       2
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 3 of 12 Page ID #:427




  1   and thus had no actual knowledge of a mismatch between the beneficiary account
  2   number and name. (Mot. 4.)
  3         Grand Bayman purports to dispute that Wells Fargo processed the Wire
  4   Transfer automatically. (SGD 3; Opp’n 8–9, ECF No. 26.) However, the parties do
  5   not dispute that Wells Fargo’s automated MTS confirmed Account x3420 was a Wells
  6   Fargo account and passed an external screening before the MTS credited Account
  7   x3420. (SGD 4–8.) The parties also do not dispute that the entire transfer process
  8   lasted only seven seconds. (See id.) Nevertheless, Grand Bayman contends that
  9   Wells Fargo does not fall within the safe harbor because it had actual knowledge of
 10   the mismatch between the beneficiary’s account number and name when it processed
 11   the Wire Transfer. (SGD 9, 11; Opp’n 8–9.)
 12                            III.      LEGAL STANDARD
 13         A court “shall grant summary judgment if the movant shows that there is no
 14   genuine dispute as to any material fact and the movant is entitled to judgment as a
 15   matter of law.” Fed. R. Civ. P. 56(a). The burden of establishing the absence of a
 16   genuine issue of material fact lies with the moving party, see Celotex Corp. v. Catrett,
 17   477 U.S. 317, 322–23 (1986), and the court must view the facts and draw reasonable
 18   inferences in the light most favorable to the nonmoving party. Scott v. Harris, 550
 19   U.S. 372, 378 (2007). A disputed fact is “material” where the resolution of that fact
 20   might affect the outcome of the suit under the governing law, and the dispute is
 21   “genuine” where “the evidence is such that a reasonable jury could return a verdict for
 22   the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
 23   Conclusory or speculative testimony in affidavits is insufficient to raise genuine issues
 24   of fact and defeat summary judgment. Thornhill Publ’g Co. v. GTE Corp., 594 F.2d
 25   730, 738 (9th Cir. 1979). Moreover, though the Court may not weigh conflicting
 26   evidence or make credibility determinations, there must be more than a mere scintilla
 27   of contradictory evidence to survive summary judgment. Addisu v. Fred Meyer, Inc.,
 28   198 F.3d 1130, 1134 (9th Cir. 2000).




                                                  3
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 4 of 12 Page ID #:428




  1         Once the moving party satisfies its burden, the nonmoving party cannot simply
  2   rest on the pleadings or argue that any disagreement or “metaphysical doubt” about a
  3   material issue of fact precludes summary judgment. Matsushita Elec. Indus. Co., Ltd.
  4   v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); see Celotex, 477 U.S. at 322–23.
  5   Nor will uncorroborated allegations and “self-serving testimony” create a genuine
  6   issue of material fact. Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th
  7   Cir. 2002). The court should grant summary judgment against a party who fails to
  8   demonstrate facts sufficient to establish an element essential to the case when that
  9   party will ultimately bear the burden of proof at trial. See Celotex, 477 U.S. at 322.
 10         Pursuant to the Local Rules, parties moving for summary judgment must file a
 11   proposed “Statement of Uncontroverted Facts and Conclusions of Law” that should
 12   set out “the material facts as to which the moving party contends there is no genuine
 13   dispute.” C.D. Cal. L.R. 56-1. A party opposing the motion must file a “Statement of
 14   Genuine Disputes” setting forth all material facts as to which it contends there exists a
 15   genuine dispute. C.D. Cal. L.R. 56-2. “[T]he Court may assume that material facts as
 16   claimed and adequately supported by the moving party are admitted to exist without
 17   controversy except to the extent that such material facts are (a) included in the
 18   ‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written
 19   evidence filed in opposition to the motion.” C.D. Cal. L.R. 56-3.
 20                                IV.        DISCUSSION
 21         Wells Fargo moves for summary judgment on grounds that it is entitled to
 22   protection under section 11207(b), because it processed the Wire Transfer
 23   automatically without actual knowledge of the mismatch between account name and
 24   number. (Mot. 4)
 25         “Article 4A of the UCC governs fund transfers, which includes wire
 26   transfers . . . [and] has been adopted in California as Division 11 of the California
 27   Uniform Commercial Code.” Chino Com. Bank, 190 Cal. App. 4th at 1172 (citation
 28   omitted). A “‘[f]unds transfer’ means the series of transactions, beginning with the




                                                  4
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 5 of 12 Page ID #:429




  1   originator’s payment order, made for the purpose of making payment to the
  2   beneficiary of the order[, and] includes any payment order issued by the originator’s
  3   bank . . . intended to carry out the originator’s payment order.” Sliders Trading Co.
  4   L.L.C. v. Wells Fargo Bank NA, No. 17-CV-04930-LB, 2017 WL 6539843, at *6 (N.D.
  5   Cal. Dec. 21, 2017) (quoting Cal. Com. Code § 11104(a)). Here, Grand Bayman (the
  6   “originator”) requested that its bank (the “originator’s bank” or “receiving bank”)
  7   issue a payment order to Wells Fargo (the “beneficiary’s bank”) to wire funds to
  8   Account x3420, RAD Architecture (the “beneficiary”). (See Payment Order; Wire
  9   Details WF 0018–19.)4 Accordingly, Division 11 governs this dispute.
 10          The Division 11 statute upon which Grand Bayman appears to primarily rely,
 11   section 11207(a), states:
 12          Subject to subdivision (b), if, in a payment order received by the
 13          beneficiary’s bank, the name, bank account number, or other
             identification of the beneficiary refers to a nonexistent or unidentifiable
 14          person or account, no person has rights as a beneficiary of the order and
 15          acceptance of the order cannot occur.
 16   Cal. Com. Code § 11207(a). Essentially, Grand Bayman claims Wells Fargo violated
 17   this provision by accepting the Wire Transfer. (Opp’n 5–7.)
 18          However, section 11207(b) applies where, as here, a beneficiary’s bank receives
 19   a payment order that “identifies the beneficiary both by name and by an identifying or
 20   bank account number and the name and number identify different persons.” Cal.
 21   Com. Code § 11207(b). In such a case, section 11207(b) expressly authorizes the
 22   beneficiary’s bank to rely on the account number “so long as the bank does not know
 23   that the beneficiary’s name and account number refer to different persons.” TME
 24
      4
 25     See Cal. Com. Code §§ 11103(a)(2) (“ Beneficiary’ means the person to be paid by the
      beneficiary’s bank.”), 11103(a)(3) (“‘Beneficiary’s bank’ means the bank identified in a payment
 26   order in which an account of the beneficiary is to be credited pursuant to the order . . . .”),
 27   11103(a)(4) (“‘Receiving bank’ means the bank to which the sender’s instruction is addressed.”),
      11104(c) (“‘Originator’ means the sender of the first payment order in a funds transfer.”),
 28   11104(d) (“‘Originator’s bank’ means . . . the receiving bank to which the [originator’s] payment
      order . . . is issued . . . .”).



                                                     5
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 6 of 12 Page ID #:430




  1   Enters., Inc. v. Norwest Corp., 124 Cal. App. 4th 1021, 1031 (2004); Cal. Com. Code
  2   § 11207(b)(1) (permitting reliance on the account number “as the proper identification
  3   of the beneficiary of the order”). In this context, “‘[k]now’ means to have actual
  4   knowledge.” TME, 124 Cal. App. 4th at 1031 (emphasis added).
  5          The beneficiary’s bank has no duty to “determine whether the name and number
  6   refer to the same person.”        TME, 124 Cal. App. 4th at 1032; Cal. Com. Code
  7   § 11207(b)(1). This is because “funds transfers should be speedy, inexpensive, and
  8   not labor intensive.” White & Summers, U.C.C. § 24:6 (6th ed.). Consequently, “[a]
  9   very large percentage of payment orders . . . are processed by automated means
 10   using . . . the identifying or bank account number without human reading of the
 11   payment order itself.” Cal. Com. Code § 11207, cmt. 2.5 Thus, although a payment
 12   order may allow inclusion of the beneficiary’s name, that information “plays no part
 13   in the process of payment.” Id. (emphasis added). “[I]f a duty to [determine that the
 14   name and number match] is imposed on the beneficiary’s bank[,] the benefits of
 15   automated payment are lost . . . .” TME, 124 Cal. App. 4th at 1032 (quoting Cal.
 16   Com. Code § 11207, cmt. 2.).
 17          Here, Wells Fargo asserts that it automatically processed the Wire Transfer
 18   based on account number alone, with no human intervention and no actual knowledge
 19   of the mismatch. (Mot. 7–9.) Wells Fargo further asserts it did not learn about the
 20   mismatch until November 2, 2018—four weeks after the transfer—when Grand
 21   Bayman’s bank requested a wire recall.              (Mot. 8.)    Based on these facts and
 22   section 11207(b), Wells Fargo seeks summary judgment, which the Court finds
 23   appropriate for the following reasons.
 24   A.     Wells Fargo Carries Its Burden
 25          The undisputed facts support Wells Fargo’s assertions. Wells Fargo’s MTS
 26   received the Wire Transfer on October 5, 2018, at 07:13:39.08 Central Time. (SUF 1,
 27
      5
 28    The Official Code Comments to Division 11 are persuasive in interpreting these statutes. Zengen,
      41 Cal. 4th at 252.



                                                      6
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 7 of 12 Page ID #:431




  1   4.)   The Wire Transfer ordered $226,991.45 transferred from Grand Bayman to
  2   Account x3420, under the name RAD Architecture. (SUF 1–2.) Upon receipt, the
  3   MTS immediately used an “Autoretrieve” function to confirm the beneficiary account
  4   number, Account x3420, was a Wells Fargo account number.             (SUF 5.)    At
  5   07:13:42.60, the MTS shared the pending Wire Transfer order with an external
  6   screening application for screening pursuant to the Office of Foreign Assets Control
  7   (“OFAC”). (SUF 6.) The application confirmed to MTS that the Wire Transfer order
  8   passed OFAC screening. (SUF 7.) Accordingly, on October 5, 2018, at 07:13:46.50
  9   (approximately seven seconds after the Wire Transfer was received), Account x3420
 10   was credited with $226,991.45. (SUF 8.) Wells Fargo supports these undisputed facts
 11   with competent declaration testimony and business records, neither of which Grand
 12   Bayman challenges. (See Swirtz Decl. ¶¶ 14–15; Wire Details WF 0020–21.) Thus,
 13   Wells Fargo adequately supports that it processed the Wire Transfer automatically,
 14   without human intervention, based on the account number, and had no actual
 15   knowledge of the mismatch at the time.
 16         The case of TME Enterprises, Inc. v. Norwest Corp. is instructive. 124 Cal.
 17   App. 4th 1021. There, TME requested a wire transfer but provided an account number
 18   and name identifying different persons. Id. at 1033. The California Court of Appeal
 19   affirmed that section 11207(b)(1)’s safe harbor provided the bank immunity because,
 20   even though the wire operator manually processed the wire, the bank relied on the
 21   account number specified in the wire transfer order and the evidence failed to show
 22   that the bank had actual knowledge of the mismatch. Id. at 1025, 1033–35. The same
 23   result obtains here.   Grand Bayman requested a wire transfer and identified the
 24   beneficiary by an account number, Account x3420, and a name, RAD Architecture,
 25   identifying different persons.   No evidence suggests that Wells Fargo had actual
 26   knowledge of a mismatch when it processed the wire based solely on the account
 27   number. If anything, the facts here support application of the safe harbor more
 28   strongly than in TME, because, here, Wells Fargo processed the wire transfer




                                               7
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 8 of 12 Page ID #:432




  1   automatically, without human intervention, whereas in TME, the wire operator
  2   processed the wire manually. Id. at 1033–35. Thus, Wells Fargo establishes that, as in
  3   TME, the safe harbor applies.
  4   B.    Grand Bayman Does Not Raise a Genuine Dispute of Fact
  5         Grand Bayman attempts, unsuccessfully, to dispute that the Wire Transfer
  6   occurred automatically without human intervention (see SGD 3), and that Wells Fargo
  7   had no actual knowledge of the mismatch (see id. 9, 11).
  8         First, Grand Bayman suggests the Wire Transfer was not automatically
  9   processed because the Wire Details reflect a wire-transfer routing number associated
 10   with a San Francisco branch, while a bank statement for Account x3420 happens to
 11   list a direct-deposit routing number associated with a New Jersey branch. (Opp’n 9.)
 12   Based on these two data points, Grand Bayman argues that Wells Fargo “redirected”
 13   the Wire Transfer funds to New Jersey, and that the “redirection suggests a manual
 14   intervention.” (Id.) But Grand Bayman fails to explain how an account holder’s
 15   direct-deposit routing number being listed on their bank statement indicates, in any
 16   way, that a manual redirection occurred. (See id.; SGD 3.) Indeed, this “evidence” is
 17   irrelevant to the question of whether the Wire Transfer was automatically processed,
 18   and Grand Bayman fails to raise any genuine dispute as to that established fact. See
 19   Matsushita, 475 U.S. at 586 (discussing that a non-moving party must do “more than
 20   simply show that there is some metaphysical doubt as to the material facts” to raise a
 21   genuine dispute).
 22         Next, Grand Bayman contends that Wells Fargo knew about the mismatch
 23   between the beneficiary account number and name because the account information
 24   on file for Account x3420 gave Wells Fargo constructive knowledge. (SGD 9, 11.)
 25   Even assuming Wells Fargo had constructive knowledge, however, the California
 26   Court of Appeal rejected this very argument in TME Enterprises. There, TME argued
 27   the safe harbor provision did not protect the bank from liability because signature
 28   cards on file for the named beneficiary gave the bank constructive knowledge that the




                                                8
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 9 of 12 Page ID #:433




  1   named beneficiary did not match the identified account number. Id. at 1033. The
  2   court found that “[c]onstructive knowledge . . . is insufficient to establish a violation”
  3   where actual knowledge is required. Id. (citing U.C.C. § 4A-207, cmt.2). The same
  4   applies here: constructive knowledge does not equal actual knowledge, and Grand
  5   Bayman fails to raise a genuine dispute regarding Wells Fargo’s lack of actual
  6   knowledge.
  7         Finally, Grand Bayman suggests that Wells Fargo had actual knowledge of the
  8   mismatch between beneficiary name and number because the words “possible name
  9   mismatch” appear in the Wire Details. (Opp’n 8.) However, Wells Fargo establishes
 10   in its moving papers that this phrase appears as the result of a missing MTS software
 11   application and, consequently, rather than indicating an actual mismatch, the phrase
 12   would have appeared in the log even if all respects of the transaction matched
 13   perfectly. (Mot. 9; Decl. Swirtz ¶ 20). Grand Bayman does not address this point and
 14   offers no evidence beyond the phrase’s mere appearance nor any explanation in
 15   response. (See Opp’n 8.) This is insufficient to raise a genuine dispute of fact. See
 16   Addisu, 198 F.3d at 1134, 1142 (requiring more than a mere scintilla of contradictory
 17   evidence to survive summary judgment).
 18         In short, even construing all reasonable inferences in Grand Bayman’s favor, no
 19   reasonable juror could conclude a human intervened in the Wire Transfer or that Wells
 20   Fargo had actual knowledge of the mismatch at the time it processed the transfer.
 21   C.    Grand Bayman’s Remaining Arguments Fail
 22         Grand Bayman asserts a number of additional arguments that the safe harbor of
 23   section 11207(b) does not apply or that processing the wire transfer was nevertheless
 24   wrongful. (See generally Opp’n.) Each fails.
 25         1.     Complete Disconnect Between Fraudulent and Intended Beneficiary
 26         Grand Bayman argues that the mismatch between the name and address of the
 27   fraudulent   beneficiary—Julieta Aquino         in   New   Jersey—and      the   intended
 28   beneficiary—RAD Architecture in Florida—constitutes a “complete disconnect,” not




                                                  9
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 10 of 12 Page ID #:434




  1   entitled to protection under the safe harbor. (Opp’n 1, 7–8.) On this issue, Grand
  2   Bayman cites TME for the proposition that a bank “may not take advantage of the
  3   section 11207(b) safe harbor if there is a ‘complete disconnect between the names.’”
  4   (Opp’n 8 (quoting TME, 124 Cal. App. 4th at 1034).) But the language Grand
  5   Bayman omits and the context of this quote demonstrate its inapplicability. First, the
  6   actual language from TME is that a “bank should not be exposed to potential liability
  7   for accepting a wire unless there is a complete disconnect between the names.” TME,
  8   124 Cal. App. 4th at 1034. Contrary to what Grand Bayman represents, this language
  9   does not completely bar application of the safe harbor when a complete disconnect
 10   exists. Second, TME is distinguishable from the present case because in TME, a wire
 11   operator manually reviewed and processed the wire transfer.          See id. at 1034
 12   (discussing that, just because a wire operator manually reviews a wire transfer, that
 13   “does not mean . . . that the employee has actual knowledge that the name and the
 14   number refer to different people.”). Although a complete disconnect might preclude
 15   applicability of section 11207(b)’s safe harbor when a wire transfer is manually
 16   reviewed by a human who should recognize a glaring mismatch, Grand Bayman fails
 17   to persuade that same principle should apply when a wire transfer is automatically
 18   processed without human intervention, as is the case here.
 19         Grand Bayman’s reliance on Venture Recycling Group, Inc. v. JPMorgan Chase
 20   & Co., on this point is equally unavailing. (See Opp’n 8 (citing Venture Recycling,
 21   No. CV 19-2253-MWF (KSX), 2019 WL 4543104, at *5 (C.D. Cal. July 9, 2019)).)
 22   In that case, the court denied a motion to dismiss because it found the plaintiff had
 23   sufficiently alleged actual knowledge and a complete disconnect. Venture Recycling,
 24   2019 WL 4543104, at *5. Here, the burden on summary judgment is higher than at
 25   the pleading stage. See Celotex, 477 U.S. at 324 (discussing that the non-moving
 26   party must go beyond the pleadings to survive summary judgment). Grand Bayman
 27   offers nothing to support that any Wells Fargo employee reviewed the Wire Transfer
 28




                                                10
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 11 of 12 Page ID #:435




  1   such that she would have had an opportunity to notice the discrepancy. The “complete
  2   disconnect” theory is simply inapplicable on these facts.
  3            2.     Alternative Statutory Grounds for Relief
  4            Finally, Grand Bayman argues that payment of the wire transfer was wrongful
  5   under various other sections of Division 11. (See Opp’n 3–10 (seeking to apply
  6   sections 11209(c), 11302(a)(1), and 11303(c)).) However, section 11207 “resolves the
  7   issue” of a beneficiary bank’s responsibility “in carrying out a payment order in which
  8   the identification of the beneficiary by name and number is conflicting.” Cal. Com.
  9   Code § 11207, cmt. ¶ 2. As the issue here stems from a conflict between the provided
 10   beneficiary name and number, section 11207(b), and the analysis above, clearly
 11   governs.
 12            Nevertheless, Grand Bayman’s arguments under other provisions also fail.
 13   Grand Bayman contends Wells Fargo wrongfully accepted the transfer under
 14   section 11209(c) because that section requires the beneficiary to have an account with
 15   the receiving bank and RAD Architecture did not. (Opp’n 3–5.) However, Grand
 16   Bayman studiously ignores that the identified beneficiary Account x3420 did have an
 17   account with Wells Fargo.           (See SUF 5; Wire Details WF 0020.)              Regardless,
 18   “acceptance by the beneficiary bank [Wells Fargo] does not create any obligation to
 19   the sender [Grand Bayman].” Cal. Com. Code § 11209, cmt. 4. Lastly, on their face,
 20   neither section 11302(a) nor section 11303(c) apply to Wells Fargo in its role as the
 21   beneficiary’s bank here.         See id. §§ 11302(a) (providing the obligations of the
 22   receiving bank); 11303(c) (providing that “issuer of the erroneous order [Grand
 23   Bayman] is entitled to recover from the beneficiary of the order”) (emphasis added).6
 24                                         V.    CONCLUSION
 25            The undisputed facts demonstrate that Wells Fargo did precisely what section
 26   11207(b)(1) permits: it relied on an account number in processing a wire transfer
 27   without knowing the beneficiary name and number referred to different persons. Cal.
 28
      6
          The Court finds Grand Bayman’s remaining arguments equally unpersuasive and/or unsupported.



                                                      11
Case 2:19-cv-07698-ODW-RAO Document 38 Filed 01/21/21 Page 12 of 12 Page ID #:436




  1   Com. Code § 11207(b)(1).       “For originators and other senders[,] the message
  2   embodied in [section 11207(b)] is that they should take steps to see that the numbers
  3   on their messages are the correct numbers. They should take no satisfaction in the fact
  4   that the proper names appear on the messages.” TME, 124 Cal. App. 4th at 1037
  5   (quoting White & Summers, U.C.C., § 24-6). Grand Bayman may have failed to heed
  6   the message, but it may not now find satisfaction in having listed the proper name.
  7         Construing all reasonable inferences in Grand Bayman’s favor, Wells Fargo
  8   establishes that it processed the Wire Transfer automatically based on the account
  9   number provided, without actual knowledge of a mismatch between the beneficiary
 10   name and number. Grand Bayman fails to raise a genuine issue of fact to dispute that
 11   Wells Fargo is entitled to the protections of the safe harbor. Accordingly, the safe
 12   harbor applies, and Grand Bayman’s claim for wrongful payment of a wire transfer
 13   fails as a matter of law. The Court GRANTS Wells Fargo’s Motion for Summary
 14   Judgment. Wells Fargo shall submit a Proposed Judgment within seven days of the
 15   date of this order.
 16
 17         IT IS SO ORDERED.
 18
 19         January 21, 2021
 20
 21                                ____________________________________
 22                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 23
 24
 25
 26
 27
 28




                                                12
